Citation Nr: 1037313	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO. 07-20 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for vertigo, also claimed as 
Meniere's Disease, including as secondary to service-connected 
bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from April 1979 through April 
1982, and from June 1982 through June 1984. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. The Board notes that the Veteran raised the issue of 
entitlement to service connection for Meniere's Disease in a July 
2008 statement and the RO treated it as an effort to reopen the 
issue of entitlement to service connection for vertigo, 
apparently not realizing that this issue is presently under 
appeal. See August 2008 letter to the Veteran. Thus, the Board 
has recharacterized the issue as entitlement to service 
connection for vertigo, also claimed as Meneire's Disease.

The issues of entitlement to a total disability rating based 
upon individual unemployability (TDIU); entitlement to an 
increased rating for service-connected hearing loss and 
tinnitus; entitlement to service connection for otitis 
media; entitlement to service connection for sickle cell 
anemia; entitlement to service connection for residuals of 
a fractured ankle; entitlement to service connection for a 
back disorder; entitlement to service connection for 
headaches, including as secondary to hearing loss and 
tinnitus; and entitlement to service connection for a 
mental disorder, to include anxiety and depression, 
including as secondary to tinnitus, have been raised by the 
record, but have not been adjudicated by the RO. See July 2008, 
August 2008, and October 2008 Veteran statements. Because these 
issues have not been adjudicated by the RO, the Board does not 
have jurisdiction over them, and they are REFERRED to the RO for 
appropriate action. 

The Board notes that the Veteran submitted several documents in 
support of his claim in February and March 2010, after the most 
recent Supplemental Statement of the Case (SSOC). These are 
duplicates of private treatment records, which include the 
Veteran's handwritten commentary. The comments are essentially 
duplicative of arguments previously submitted by the Veteran. 
Because the entirety of the evidence submitted since the last 
SSOC is duplicative of evidence previously considered by the RO, 
the Board finds that a waiver is not necessary in this case and 
the Veteran will not be prejudiced by the Board's adjudication of 
this issue.


FINDINGS OF FACT

Competent private and VA medical evidence establishes that the 
Veteran's balance and equilibrium problems are related to a 1991 
injury at the time of a work-related incident.


CONCLUSION OF LAW

The Veteran's vertigo, also claimed as Meniere's Disease, was not 
incurred in service and is not proximately due to the service-
connected bilateral hearing loss and tinnitus. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
vertigo, which he has also claimed as entitlement to service 
connection for Meniere's Disease. Generally, to establish service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury. In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted from 
a disease or injury incurred in or aggravated during service. 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 
12 Vet. App. 341, 346 (1999). The Board notes that service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

Also, if the evidence shows that the disability at issue is 
proximately due to or the result of a service-connected disease 
or injury, it will be service connected. 38 C.F.R. § 3.310(a). 
Under 38 C.F.R. § 3.310(b), any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will also be service connected.

In this case, the Veteran contends that his vertigo is a 
proximate result of his service connected tinnitus. See July 2008 
statement. As an alternative argument, the Veteran has suggested 
that he first experienced a "spinning sensation" while in basic 
training at Camp Lejeune in 1979. See September 2008 statement. 
Thus, the Board is considering this claim on both a direct and 
secondary basis.

A review of the Veteran's service treatment records does not 
reveal any clinical notes related to a "spinning sensation" 
experienced at any time in 1979. There is one note in the records 
that shows the Veteran began to feel "dizzy" during drill in 
January 1983 and sought treatment. The physician noted the 
Veteran's mild rhonorrhea and his throat, which was red and 
slightly irritated. He was diagnosed with an upper respiratory 
infection. Outside of that one report of dizziness in service, 
the service treatment records are otherwise devoid of notations 
indicating that the Veteran's vertigo may have initially 
manifested itself in service.

Following his June 1984 discharge from service, the record shows 
no treatment for vertigo for several years. A September 1992 note 
from the University of South Florida College of Medicine 
Otolaryngology Clinic specifically notes that the Veteran denied 
dizziness at that time. He was seen in that clinic in follow-up 
to a work-related injury in January 1991 at the time a gas meter 
blew off near his left ear. See September 1992 progress note. 

The first notation of vertigo is found in the April 1994 private 
treatment note. This record shows that the Veteran complained at 
that time of experiencing vertigo for approximately four months. 
Further review of the record reveals that the Veteran underwent a 
vestibular nerve section of the left ear in January 1995 and 
experienced disequilibrium as a result. See January 1995 note 
from Dr. B. A review of the operative report confirmed that his 
primary diagnosis at the time of that surgery was intractable ear 
tinnitus, vertigo, and left sensory nerve hearing loss. See 
January 1995 Tampa General Hospital Discharge Summary. Thus, the 
vertigo clearly existed prior to the January 1995 surgery. VA 
physicians have suggested that the Veteran's "constant dizziness 
and balance problems...are a consequence of the surgery." See June 
2001 VA outpatient treatment note. A May 2008 VA examiner stated 
in her report that "the complaint of vertigo did not occur until 
after the left ear's surgery. Therefore, the vertigo is most 
likely [a] consequence of the surgery." This is error on the VA 
examiner's part. Since the medical evidence shows that the 
Veteran had vertigo prior to the January 1995 surgery, the Board 
does not find that the surgery itself caused the vertigo. The 
question then becomes, what is the etiology of the Veterans 
vertigo?

In November 2007, the Veteran's private physician submitted a 
report relating to his hearing loss claim. In that report, the 
doctor summarized the Veteran's history, noting that "he had an 
event where letting off high gas pressure seemed to cause a 
hearing loss that did not recover in the left ear but did recover 
in the right ear. He had troubling tinnitus and vertigo 
eventually resulting in a left total eighth nerve section."  
This statement suggests, as the evidence of record shows, that 
the initial manifestation of vertigo was after the work-related 
incident.

The May 2008 VA examiner suggested that the Veteran's vertigo is 
not related to his hearing loss or to his in-service noise 
exposure. Although, as noted above, this examiner's conclusion 
that the vertigo was due to the 1995 surgery is not supported by 
the record.

In September 2008, the RO obtained a new opinion as to the 
Veteran's vertigo. This examiner, a different physician than the 
one that completed the May 2008 report, reviewed the record and 
concluded that the evidence suggests that "the vertigo onset as 
a direct result of the gas explosion blast injury the [Veteran] 
experienced in 1991. The vertigo was present prior to his surgery 
in 1995. The vertigo is related to the gas explosion blast 
injury."

There is no additional medical evidence regarding the etiology of 
the Veteran's vertigo. There is also no medical evidence showing 
a diagnosis of Meniere's disease. The only other evidence of 
record suggesting that the Veteran's vertigo is related to his 
active service, or to his service-connected hearing loss or 
tinnitus, or that he has Meniere's Disease, is his claim and 
subsequent statements. See June 2001 claim, July 2008 statement, 
and September 2008 statement, and August 2008 claim. Most 
recently, in May 2010, the Veteran submitted a statement 
summarizing the medical evidence and again suggesting that there 
is no causal connection between vertigo and the post-service gas 
blast, and that there is a causal connection between vertigo and 
the Veteran's service-connected disabilities. A suggestion by the 
Veteran is not sufficient medical evidence of a nexus or medical 
diagnosis. Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptoms over a 
period of time, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to diagnosis 
or medical causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992). Competent medical evidence showing that the 
Veteran's vertigo, or in the alternative, Meniere's Disease, is 
somehow related to service or to a service-connected disability 
is required for service connection. No such evidence exists in 
this case.

The record is entirely devoid of evidence that the Veteran's 
vertigo is related to active service or due to the service-
connected hearing loss and/or tinnitus. Given the foregoing, the 
benefit of the doubt rule is inapplicable. Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001). Here, there is no evidence in the 
record to support the Veteran's claim, thus, the preponderance of 
the evidence weighs against the claim. Entitlement to service 
connection is not warranted. The appeal is denied.

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the Veteran in the 
development of his service connection claim. Sufficient evidence 
is available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

VA sent the Veteran letters in January 2005, October 2006, and 
August 2008 informing him of the evidence necessary to establish 
service connection. The Veteran was notified of what was 
necessary to establish his claim, what evidence he was expected 
to provide, and what VA would obtain on his behalf. These letters 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2009). The 
October 2006 letter also informed the Veteran of the type of 
evidence necessary to establish an effective date and a 
disability rating, as is required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006). Following this notice, VA readjudicated 
the claims. VA's duty to notify the Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating his 
claims under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's statements, 
his service treatment records, post-service VA treatment records, 
and VA examination reports have been associated with the claims 
folder. The Veteran did request a Board hearing, but later 
withdrew that request, so no hearing transcript is of record. 
See May 2010 statement. He has not notified VA of any additional 
relevant evidence. VA has done everything reasonably possible to 
assist the Veteran. A remand for further development of this 
claim would serve no useful purpose. VA has satisfied its duties 
to notify and assist the Veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for vertigo, also claimed as 
Meniere's Disease, including as secondary to service-connected 
bilateral hearing loss and tinnitus, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


